Citation Nr: 1131117	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1978 and active duty for training (ACDUTRA) from January 1989 to June 1989 and from February 1996 to July 1996 (service in the Army National Guard (ARNG)).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim.  In May 2010 a hearing was held before a decision review officer (DRO) at the RO and in July 2011 a videoconference hearing was held before the undersigned; transcripts of the hearings are associated with the claims file.  Also in July 2011, the Veteran submitted additional evidence with a waiver of initial RO consideration.  
   
The matter of entitlement to service connection for a cervical spine disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. An unappealed May 2005 rating decision declined to reopen a claim of service connection for residuals of a cervical spine injury that had been previously denied based on a finding that the Veteran's cervical spine disability was unrelated to his neck injury in service.  

2. Evidence received since the May 2005 rating decision includes a private medical opinion that tends to suggest that the Veteran's current cervical spine disability may be related to his injury in service; relates to the unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability; and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a cervical spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Because this decision reopens the Veteran's claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 
110 (2010).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A May 2005 rating decision declined to reopen a claim of service connection for residuals of a cervical spine injury that had been previously denied based on a finding that the Veteran's cervical spine disability was unrelated to his neck injury in service.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 2005 rating decision included: 

The Veteran's service treatment records (STRs) which show that he was injured in a parachute jump and admitted to the hospital in February 1976 to rule out a head injury, complained of neck pain for three months prior in June 1976 with a negative X-ray of the neck, and had a normal clinical evaluation of the spine and history of a "neck injury" on June 1978 service separation examination. 

A report of September 1978 VA examination noting a diagnosis of residuals of an injury to the cervical spine and concussion with minimal findings on evaluation.  

An April 2000 MRI interpreted as revealing degenerative disc disease (DDD) of the cervical spine, central canal stenosis, cervical spondylosis, and neural foraminal stenosis. 

A May 2000 private outpatient treatment record from T.J.J, M.D. noting that the Veteran presented with left arm pain that had its onset after weight lifting 9 months prior without neck or arm pain.  Nerve decompression surgery was recommended. 

A February 2002 letter from T.J.J., M.D. noting that he recommended surgery (which the Veteran decided to forego) and that it was impossible for him to know whether or not the current condition was related to an injury in 1976.  He added that according to the Veteran's history he suddenly became worse while lifting weights in April 2000 and it was more likely in his mind that the event was certainly at least involved with the Veteran's present problem.  

As the Veteran's claim of service connection for a cervical spine disability was previously denied based on a finding that such disability was not shown to be related to his neck injury in service, for evidence since received to be new and material, it must relate to that unestablished fact (i.e. it must show, or tend to show, that the Veteran's cervical spine disability is related to his injury in service).

Pertinent (and new) evidence received since the May 2005 rating decision includes: 

An April 2000 private outpatient treatment record noting that the Veteran complained of neck pain and left arm numbness for 9 months prior with no history of trauma and that he reported that he was lifting weights before onset of symptoms.  The assessment was left arm weakness and radiculopathy.  

A November 2004 private outpatient treatment record from H.V.K., M.D. noting that the Veteran complained of left arm pain that radiated distally into the forearm, reported that it started suddenly with no recent history of new activities, and denied a history of injury or trauma.  The assessments were neck and shoulder pain.  

An October 2009 e-mail from J.R., P.A. noting that he reviewed the Veteran's records and could certainly see where the original injuries may have accelerated degenerative changes in the spine contributing to an impingement scenario, but it was difficult to prove service connection as the findings were also common with normal age related wear and tear.  
The Veteran's May 2010 DRO and July 2011 videoconference hearing testimony to the effect that he has experienced neck pain and numbness since his injury in service.  

The evidence received since May 2005 is new (as it was not previously of record), and it is material as it consists of a statement by a physician's assistant, J.R., that suggests that the Veteran's injury in service contributed to his current cervical spine disability.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability; raises (under the Court's guidelines in Shade supra )a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo consideration of the matter is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a cervical spine disability is granted.


REMAND

Regarding service connection for cervical spine disability on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

The Veteran had a parachuting injury and subsequently complained of neck pain in service.  While a cervical spine disability was not found on initial examination after his discharge, more recent evidence establishes that he has such disability.  The newly submitted statement from a private treatment provider suggests that the Veteran's current disability might be related to his parachuting injury during active service.  Accordingly, the "low threshold" standard as to when a VA nexus examination is necessary is met, and a remand for such examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, while the Veteran's representative has indicated (and the Veteran confirmed) that he has submitted all private treatment records for his neck, the evidence of record (including the Veteran's statements and testimony) reflects that there are pertinent treatment records outstanding, which must be secured.  

At the May 2010 DRO hearing the Veteran testified that Dr. H.V.K. referred him to Dr. T.J.J. and that more recently he was seen by Dr. J.R. (although he usually saw whoever was available).  [Notably, the October 2009 e-mail from J.R., P.A. lists the Veteran as a "patient."]  

At the July 2011 videoconference hearing the Veteran testified that during service he had a ("doughnut") neck brace prescribed and underwent physical therapy (previously noted to be at Womack Army Hospital, Ft. Bragg).  [He previously testified that and was placed on a limited duty profile for 3 months subsequent to his injury and was unable to engage in parachute jumps].    He also noted that he sought treatment at emergency rooms intermittently, but often left before being seen by a physician; however, he did report that on occasion he received treatment at the hospital for his neck while in the ARNG on "active duty" at "military school."  He also testified that he had submitted records of his neck surgery.  He noted that after an MRI in 2000 he underwent surgery to replace the "actual bones" in his neck.  [He previously reported that he "reinjured his neck in 2000" and the May 2000 consultation of Dr. T.J.J. notes that he suggested surgical intervention].  In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence.  

Records from Dr. H.V.K. were received pursuant to a May 2010 RO request and the RO previously received a negative response from Womack Army Medical Center (as to records of the Veteran's alleged therapy/treatment at Ft. Bragg).  The Veteran testified that he has not received VA treatment for his neck disability.

However, records pertaining to the Veteran's reported cervical spine surgery, any treatment records from J.R., P.A., complete treatment records from Dr. T.J.J., and any ARNG STRs or records of treatment at associated facilities documenting treatment on ACDUTRA (as alleged) are not associated with the claims file.  Development for these records is also necessary.  

Given the discrepancy between the Veteran's previous report that no pertinent treatment records remained outstanding and what is shown by the record, he should have opportunity to amend his report, and any further relevant treatment records outstanding must be secured.  

The Veteran is advised that a governing regulation provides that when evidence (including indentifying information and releases) requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).
  
Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record complete copies of the Veteran's ARNG STRs.  All potential sources should be contacted (to include the National Guard unit itself and any and all depositories where such records might have been retired).  If the records are determined to be unavailable it should be so certified for the record with an explanation for the unavailability.   The scope of the search (for records not located) must be described.  

2. The RO should ask the Veteran to identify all VA and private providers of evaluation and/or treatment he has received for his neck, specifically including: (1) records from the initial consultation, surgical procedure, and therapy/follow-up for the Veteran's neck surgery; (2) any follow-up visits with Dr. T.J.J.; (3) any treatment/evaluation by J.R., P.A. or other providers with whom J.R., P.A. may be associated; and (4) any and all treatment at Army Hospitals while on ACDUTRA.       

He should furnish a chronological listing with names and locations of all providers and dates or approximate dates of treatment/evaluation (specifically including those noted above), as well as any releases necessary for VA to secure records from private providers. 

The RO must secure for the record copies of complete clinical records of all treatment identified (those not already associated with the claims file).  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO should arrange for development for such records.  If the Veteran does not respond within a year to the request for identifying information and releases (or his response is incomplete (and does not include information/releases for records that have been cited/identified, even after he is so advised), the claim must be further processed under 38 C.F.R. § 3.158(a) (after a year for response has elapsed). 

3. After (and only if) the development requested above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his current cervical spine disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should:
a. Identify (by medical diagnosis) the Veteran's current cervical spine disability and (as to each neck disability diagnosed) opine whether it at least as likely as not (a 50 percent or greater probability) that such is related to his service (and specifically to the documented injury and neck complaints therein).  

b. Express agreement or disagreement with the October 2009 opinion of J.R., P.A., explaining the rationale for the agreement or disagreement.  

The examiner must explain the rationale for all opinions.

4. The RO should then re-adjudicate the claim.  If it remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


